Citation Nr: 9905262	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-08 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, status post left hip total replacement.

2.  Entitlement to service connection for degenerative joint 
disease of the right hip, knees, and low back, secondary to a 
left hip disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant; and wife



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from July 1979 to July 
1982.

This appeal arises from a July 1997, Department of Veterans 
Affairs Regional Office (VARO), New Orleans, Louisiana, 
rating decision, which denied the appellant service 
connection for degenerative joint disease of the hips and 
knees; and from a March 1998 rating decision which denied the 
appellant service connection for status post left total hip 
replacement, and degenerative joint disease of the right hip, 
both knees, and low back secondary to his left hip 
disability.

A videoconference hearing was conducted before a member of 
the Board in October 1998.  The appellant submitted 
additional evidence on appeal, but indicated that he did not 
wish to waive initial review of the evidence by VARO.  As 
there has been no written waiver of the appellant's 
procedural right to have this new evidence first reviewed by 
VARO, pursuant to 38 C.F.R. § 20.1304(c) (1998), this 
additional evidence must be referred back to VARO for 
appropriate action.

The appellant's claim is therefore REMANDED to VARO for the 
following:

VARO should readjudicate the issues on 
appeal with consideration of the 
additional evidence, and, if VARO 
continues to deny the appellant's claim, 
furnish him and his representative an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
No action is necessary on the appellant's part until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


